 

--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 16th day of December, 2005 by and between CLEVELAND SENIORCARE CORP., an
Indiana corporation (the “Seller”), and OHI ASSET II (OH), LLC, a Delaware
limited liability company (the “Buyer”).
 
RECITALS
 
WHEREAS, Seller is the owner of the eleven (11) healthcare facilities identified
on Exhibit A attached hereto and made a part hereof as the “Facilities” (each
being referred to herein individually as a “Facility”); and
 
WHEREAS, Seller desires to sell, transfer, convey and assign to Buyer, and Buyer
desires to acquire, assume and accept from Seller, certain property and assets
associated with the Facilities (the “Property,” as further defined herein) on
and subject to the terms and conditions contained in this Agreement; and
 
WHEREAS, Buyer, after it acquires the Property, intends to sell or lease, as the
case may be, the Property and the Facilities to CSC MSTR LSCO, L.L.C., an Ohio
limited liability Company (the “Tenant”), with any such lease to be pursuant to
a master lease agreement (“Lease”), which shall contain such terms and
conditions as the Buyer and Tenant shall agree, provided that such transactions
or Lease shall have no effect on, nor be part of this Agreement; and
 
WHEREAS, simultaneous with the closing of the transactions contemplated by this
Agreement and in connection with Buyer’s selling or leasing the Property and the
Facilities to Tenant pursuant to the Lease, Seller and Tenant shall enter into
and execute an Operations Transfer Agreement (“Transfer Agreement”), pursuant to
which Seller shall transfer the operations of the Facilities to Tenant, and
Tenant shall accept transfer of the operations of the Facilities; and
 
WHEREAS, simultaneous with the closing of the transactions contemplated by this
Agreement, in connection with Buyer’s selling or leasing of the Property and the
Facilities to Tenant pursuant to the Lease, and in furtherance of the Transfer
Agreement, Seller and Bedrock Slate and Gravel Pit, LLC, an Ohio limited
liability company (“Wind Down Agent”), shall enter into and execute an
Assignment and Assumption Agreement (“Assignment Agreement”), pursuant to which
Seller shall sell, transfer, convey, and assign to Tenant and Tenant shall
purchase, acquire, assume, and accept from Seller those certain assets and
liabilities associated with the Facilities that are not otherwise sold,
transferred, conveyed, assumed, or assigned to Buyer under this Agreement or to
Tenant under the Transfer Agreement.
 
WHEREAS, as a condition to Seller entering into this Agreement, the Assignment
Agreement, and the Transfer Agreement, and in connection with Buyer’s leasing
the Property to Tenant pursuant to the Lease, Tenant shall cause its affiliate,
CommuniCare Health Services, Inc. (“CHS”) to execute and deliver a Guaranty (the
“Guaranty”), pursuant to which CHS will guaranty the obligations of Wind Down
Agent under the Assignment Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged hereby, the parties hereto agree to incorporate the
above recitals into this Agreement as if fully rewritten herein and further
agree as follows:
 
1.  Sale. Seller agrees to sell, convey, and assign to Buyer, and Buyer agrees
to purchase and assume from Seller, for the Purchase Price (as hereinafter
defined), and on the terms and conditions set forth in this Agreement, the
Property (as hereinafter defined). For purposes of this Agreement, the term
“Property” shall be deemed to mean on a collective basis:
 
1.1.  The Land. The parcels of land legally described on Exhibit E attached
hereto and made a part hereof, together with all rights, easements and interests
appurtenant thereto including, but not limited to, any streets or other public
ways adjacent to the Land and any water or mineral rights owned by Seller
(collectively, the “Land”).
 
1.2.  The Improvements. All improvements located on the Land, including, but not
limited to, the Facilities, and all other structures, systems, fixtures and
utilities associated with, and utilized in, the ownership and operation of the
Facilities (all such improvements being collectively referred to as the
“Improvements”).
 
1.3.  Personal Property. All tangible personal property located on or in the
Land or Improvements or used in connection with the ownership, operation and
maintenance of the Facilities (the “Personal Property”), including, but not
limited, to, all, if any, building materials, supplies, hardware, and carpeting.
The Personal Property does not include the “Consumables”, which are hereby
defined to be the inventory of food, dietary supplies, medical supplies, floor
stock, maintenance supplies, paper goods, linens, laundry supplies and all other
consumables, disposable items used in the operation of the Facilities, and other
inventory maintained in connection with Seller’s ownership of the Facilities
(the “Inventory”). It is understood and agreed that an inventory of all
Consumables shall be taken effective as of the Closing Date and the value of the
Consumables in excess of any state mandated requirement at the Seller’s cost,
(the “Consumables Value”) shall be incorporated at Closing into the APBS (as
defined in the Assignment Agreement) as an asset being acquired by the Wind Down
Agent pursuant to the Assignment Agreement.
 
1.4.  Intangible Personal Property. Each and all of the following items of
intangible property owned by Seller or utilized in connection with the ownership
and operation of the Facilities (collectively, the “Intangibles”): (i) all
right, title and interest in the identity or business of the Facilities as a
going concern, including without limitation, any names or trade names by which
the Facilities or any one or more of them may be known; (ii) to the extent
assignable or transferable, all right, title and interest in and to each and
every guaranty and warranty concerning the Improvements and the Personal
Property, including, without limitation, any roofing, air conditioning, heating,
elevator or other guaranty or warranty relating to the construction, maintenance
or replacement of the Improvements or any portion thereof; (iii) all right,
title and interest in and to all guaranties and warranties given to Seller that
have not expired (either on a “claims made” or occurrence basis) in connection
with the operation, construction, improvement, alteration or repair of the
Improvements; (iv) to the extent assignable or transferable, all right, title
and the interest in, to and under all governmental permits, licenses,
authorizations, operating rights and approvals associated with the physical
construction of the Improvements (not including any permits, licenses,
authorizations or approvals associated with the operation of the Facilities as
health care facilities or otherwise); and (v) to the extent assignable or
transferable, all right, title and interest in, to and under any certificate of
need, operating rights from a governmental authority related to the construction
and/or operation of any Facility or any of the Property for the use of a
specified number of beds in a nursing facility, MR/DD facility, assisted living
facility and/or rehabilitation hospital, and any other activities carried on by
the Seller in the Facilities and/or the Property, or alteration of any such
Facility or the Property or modification of services provided at such Facility
or the Property.
 
1.5.  Business Records. To the extent that the Seller has ownership and control,
all of the following maintained by, issued to or held by Seller: books and
records relating to the Facilities or the operation thereof, including, without
limitation, files, invoices, forms, accounts, correspondence, patient records,
technical, accounting and procedural manuals, employment records, actuarial
studies, studies, reports or summaries relating to any environmental matters,
and other books and records relating to the ownership, maintenance or operation
of any of the Facilities or any of the Property, surveys, engineering or
environmental reports and other studies, investigations or depictions of the
Facilities or the Property (collectively, the “Business Records”) to the extent
the Seller has the right under applicable law to convey or transfer them. Seller
and Buyer acknowledge and agree that at the request and direction of Buyer, the
Business Records shall be transferred, conveyed, and assigned to Tenant upon
Closing in furtherance of Buyer’s selling or leasing of the Property and the
Facilities to Tenant pursuant to the Lease and in accordance with the Transfer
Agreement; provided Tenant shall be required to fulfill the Seller’s obligations
thereunder.
 
1.6.  For purposes of this Agreement, the term “Provider Agreements” shall mean
to the extent they are assignable, any provider agreements held by or issued to
Seller or any Facility under which the Facilities are eligible to receive
payment under (i) Title XVIII (“Medicare”), Title XIX (“Medicaid”) or any other
governmental or quasi-governmental third party payor programs, (ii) any private
or quasi-private healthcare reimbursement or private payor programs (including
so-called “HMO” and “PPO” programs) (herein, “Third Party Payor Programs”), and
(iii) any other agreement, arrangement, program or understanding with any
federal, state or local governmental agency or organization or private
organization pursuant to which the Facilities qualify for payment or
reimbursement for medical or therapeutic care or other goods or services
rendered or supplied to any resident.
 
1.7.  Excluded Property. The Property shall not, however, include any of the
following items (the “Excluded Property”) or proceeds therefrom, that may be
paid or otherwise realized after Closing: (i) any and all cash (including
resident funds), bank deposits, escrows and other cash equivalents, certificates
of deposits, marketable securities, cash deposits made by the Seller to secure
contract obligations (except to the extent the Seller receives a credit therefor
under any other provision of this Agreement), and all accounts receivable in
connection with the Facilities accruing prior to the Closing Date, including,
without limitation, any and all reimbursements which may be due under any
Provider Agreements; (ii) any and all rights in and to claims or causes of
action of the Seller against third parties (including, without limitation, for
indemnification) with respect to, or which are made under or pursuant to, other
Excluded Property; (iii) all prepaid expenses (and rights arising therefrom or
related thereto) except to the extent taken into account in determining the
prorations provided for under Section 12; (iv) any employment agreements, the
same to be assumed by Tenant in the Transfer Agreement; (v) except as set forth
in Section 14, any and all contracts of insurance, all coverages and proceeds
thereunder and all rights in connection therewith, including, without
limitation, rights arising from any refunds due with respect to insurance
premium payments to the extent they relate to such insurance policies; and (v)
any records relating to Excluded Property.
 
1.8.  Excluded Liabilities. In addition, notwithstanding anything to the
contrary set forth in this Agreement, Buyer hereby does not agree to assume,
pay, perform, satisfy or discharge any liability or obligation of Seller (the
“Excluded Liabilities”). The term Excluded Liabilities shall include: (i) any
liability or obligation of Seller accruing or arising prior to the Closing for
breach of contract, personal injury or property damage (whether based on
negligence, breach of warranty, strict liability or any other theory) caused by,
arising out of or resulting from, directly or indirectly, any alleged or actual
acts or omissions; (ii) any liability or obligation of the Seller accruing or
arising prior to the Closing for money borrowed; (iii) any liability or
obligation of Seller relating to that certain Promissory Note dated January 29,
1999 from Sycamore Holdings, LLC., a Delaware limited liability company, as
payor, to Warren L. Wolfson and Ruth L. Wolfson, payees; and (iv) any and all
other liabilities and obligations of every kind of Seller.
 
2.  Purchase Price.
 
2.1.  Purchase Price. The total purchase price for the Property (the “Purchase
Price”) to be paid to Seller by Buyer shall be equal to (A) the sum of (i) One
Hundred Fourteen Million Two Hundred Fifty Thousand and no/100 Dollars
($114,250,000.00), and (ii) the Closing Fee of Seven Hundred Fifty Thousand and
no/100 ($750,000.00) (“Prime Fee”) due and owing to Prime Care Management LLC
(“Prime”) pursuant to the terms of that certain letter agreement between ZC
Specialty Insurance Company (“Surety”) and Prime dated April 26, 2005, which
shall be paid by Buyer directly to Prime, less (B) an adjustment for capital
improvements and equipment lease buy-outs in the amount of $250,000, to be
deducted from the cash portion of the Purchase Price and not from the Prime Fee.
The Buyer will pay the Purchase Price at Closing by electronic wire transfer of
immediately available funds to the Escrow Agent for disbursement in accordance
with this Agreement. 
 
2.2.  Intentionally deleted.
 
2.3.  Intentionally deleted. 
 
2.4.  Allocation of the Purchase Price. The portion of the Purchase Price
allocated to each Facility shall be mutually determined by the parties prior to
Closing (“Allocated Purchase Price”).
 
3.  Closing. The purchase and sale contemplated herein shall be consummated at
the closing (“Closing”) as of the date hereof (the “Closing Date”). For the
purposes of any pro-rations to be made pursuant to this Agreement, the Closing
shall be effective as of 12:01 A.M. on the Closing Date.
 
3.1.  BUYER ACKNOWLEDGEMENT. BUYER ACKNOWLEDGES AND AGREES THAT THE BUYER IS
ACQUIRING THE PROPERTY ON AN “AS-IS WHERE-IS” BASIS, WITHOUT REPRESENTATION,
WARRANTY OR COVENANT (EXPRESS OR IMPLIED OTHER THAN THE EXPRESS REPRESENTATIONS
CONTAINED IN THIS AGREEMENT) BY SELLER AND IN EACH CASE SUBJECT ONLY TO
PERMITTED ENCUMBRANCES. SELLER HAS NOT MADE NOR SHALL BE DEEMED TO HAVE MADE ANY
REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO
HAVE ANY LIABILITY WHATSOEVER AS TO THE VALUE, HABITABILITY, USE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE PROPERTY (OR ANY
PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY PART THEREOF), ANY USE
OF THE PROPERTY, ANY BUSINESS OR BUSINESSES CONDUCTED THEREIN, THE VALUE OR
FINANCIAL STATUS OF THE PROPERTY OR THE FACILITIES, AND SELLER SHALL NOT BE
LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREON OR THE FAILURE OF THE
PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT. BUYER HAS
OR PRIOR TO THE DATE HEREOF WILL HAVE BEEN AFFORDED FULL OPPORTUNITY TO INSPECT
THE PROPERTY, AND ANY AND ALL BUSINESSES OR OPERATIONS CONDUCTED THEREIN. IT IS
UNDERSTOOD AND AGREED THAT BUYER IS PURCHASING THE PROPERTY AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT. SELLER HAS MADE NO REPRESENTATIONS AND WARRANTIES AND
SHALL MAKE NO REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ANY OF THE
BUSINESSES OR OPERATIONS CONDUCTED IN THE PROPERTY. BUYER REPRESENTS AND
WARRANTS TO THE SELLER, WITHOUT ANY LIMITATION WHATSOEVER, THAT IT IS ENTERING
INTO THIS AGREEMENT SOLELY ON THE BASIS OF THE RESULTS OF THEIR OWN INSPECTIONS,
AND ALL RISKS INCIDENT TO THE MATTERS DESCRIBED IN THE PRECEDING SENTENCE, AS
BETWEEN SELLER ON THE ONE HAND, AND BUYER, ON THE OTHER HAND, ARE TO BE BORNE BY
BUYER.
 
3.2.  Execution of the Transfer Agreement and Assignment Agreement.
 
A.  On or before the Closing Date, and effective at the Closing, Seller shall
execute and deliver, and Tenant and CALM OF CLEVELAND, LLC, an Ohio limited
liability company (“Manager”), shall execute and deliver the Transfer Agreement.
 
B.  On or before the Closing Date, and effective at the Closing, Seller shall
execute and deliver, and Wind Down Agent shall execute and deliver the
Assignment Agreement.
 
4.  Intentionally omitted.
 
4.1.  Intentionally omitted.
 
4.2.  Intentionally omitted.
 
4.3.  Licensure.
 
A.  Intentionally omitted.
 
B.  Tenant has submitted appropriate licensure applications for a change of
ownership for the Facilities with the Ohio Department of Health (“ODH”), the
Ohio Department of Job and Family Services (“ODJFS”), or the Ohio Department of
Mental Retardation and Developmental Disabilities (“ODMR/DD”) whatever the case
may be. On December 14, 2005, Tenant provided to Seller and Buyer an affirmative
acknowledgement from ODH in a telephone call with a representative of ODH that
ODH has approved Tenant or its designees licensure applications and that the
Tenant or its designees will be permitted to operate the Facilities from and
after the Closing Date. Seller and Buyer understand that the ODN and the ODMR/DD
will not issue a license to Tenant until after the Closing. Seller shall permit
Tenant to utilize its licenses from the Closing Date until Tenant obtains its
own licenses from ODH and the ODMR/DD, provided, that Tenant shall indemnify and
hold the Seller harmless from any and all liabilities, costs and expenses of any
nature, kind and description arising after the Closing Date, whether from the
ownership of the Property and the operation of any business or other activity in
the Property, including providing any services to any person. Tenant has named
the Seller as an additional insured on any and all insurance policies or other
insurance activities covering the Property and any and all operations therein
until such time as Tenant shall have received its own licenses from ODH and
ODMR/DD.
 
5.  Seller’s Representations and Warranties. Seller represents and warrants to
the Buyer that the following matters are true as of the Closing Date:
 
5.1.  Ownership. The Seller is the owner, in fee simple, of the Property,
subject only to the Permitted Encumbrances.
 
5.2.  Status. Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Indiana. Seller is duly qualified
to do business as a foreign corporation in the State of Ohio.
 
5.3.  Authority. The execution and delivery of this Agreement and all documents
to be executed by it pursuant to this Agreement by Seller, and the performance
of this Agreement and all documents to be executed by it pursuant to this
Agreement by Seller, have been duly authorized by Seller, and this Agreement is
binding on Seller and enforceable against Seller in accordance with its terms
except as enforceability may be restricted, limited or delayed by applicable
bankruptcy or other laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity. The execution of
this Agreement and the consummation of the transactions contemplated in this
Agreement do not and will not result in a breach of the terms and conditions of,
nor constitute a default under or violation of, Seller's articles of
incorporation, bylaws or any law, regulation, court order, or any mortgage,
note, bond, indenture, agreement, license or other instrument or obligation to
which Seller is now a party or by which any of portion of the Property may be
bound or affected and that is material to Seller’s business. The Seller
represents and warrants to the Buyer that (i) the holder of the debt evidenced
by that certain Promissory Note dated as of January 29, 1999 in the original
principal amount of $140,000,000 (the “Defeased Debt”) has consented to, and
approved, Sellers request to permit the defeasance of the Defeased Debt and (ii)
as of the Closing (which is also the time at which this Agreement is being
delivered by the parties), the Defeased Debt has been defeased as required by
the documents evidencing the Defeased Debt such that all liens and security
interests encumbering any of the Property and securing the Defeased Debt have
been released and discharged.
 
5.4.  Notices of Violations. Buyer acknowledges that Manager manages the
Facilities on Seller’s behalf and that Manager has been represented to Seller as
being a wholly-owned affiliate of Tenant. Buyer further acknowledges and agrees
that the knowledge of the Manager with respect to any representations and
warranties contained in this Agreement or the Transfer Agreement will not be
imputed to the Seller. To Seller’s knowledge, Seller has received no written
notices, orders, demands or other directives from any governmental authorities
pertaining to any uncured material violations of any applicable laws,
ordinances, rules, regulations, codes, licenses, permits and authorizations
pertaining to the operation of the Facilities other than those, if any, which
are identified on Exhibit F, attached hereto.
 
5.5.  Litigation. To the Seller’s knowledge, and except as disclosed on Exhibit
G attached hereto and made a part hereof, there are no pending or threatened,
judicial, municipal or administrative proceedings affecting the Property which
would inhibit the Seller’s ability to transfer the Property as set forth in this
Agreement or in which Seller is a party by reason of Seller’s ownership of the
Property or any portion thereof in each case other than those that could
reasonably be expected to have a Material Adverse Effect.
 
5.6.  Operator Licenses and Provider Agreements. To Seller’s knowledge, Seller
has been issued, and is in good standing with respect to, any and all permits,
licenses, regulatory approvals, approvals, certificates of need, accreditations
and comparable authorizations (collectively, “Operator Licenses”) from all
applicable governmental and quasi-governmental authorities (including, but not
limited to, ODH, ODJFS, “ODMR/DD”, any applicable county board of mental
retardation and developmental disabilities, the Center for Medicare and Medicaid
Services and the Ohio Department of Industrial Relations, Division of Factory
and Building Inspection, or any other governmental agency which has jurisdiction
over any aspect of the Facilities or over the operation thereof) necessary for
the use, operation and maintenance of the applicable Facility and the conduct of
Seller’s business therein other than those the failure to have obtained or
maintain could not reasonably be expected to have a Material Adverse Effect.
Seller has obtained and to Seller’s knowledge, is in good standing with respect
to any and all material Provider Agreements under which the Seller and/or the
applicable Facility is entitled to receive payment or reimbursement under
Medicare, Medicaid or any Third Party Payor Programs. 
 
5.7.  No Reimbursement Audits or Appeals. To the Seller’s knowledge, there are
no current, pending or outstanding Medicaid, Medicare or other Third Party Payor
Programs’ audits or appeals pending at the Facilities other than those, if any,
identified on Exhibit H, attached hereto. To the extent there are any audits or
recoveries, the Seller shall have no responsibility or liability, the same to be
assumed by the Tenant.
 
5.8.  United States Person. The Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.
 
5.9.  Taxes and Tax Returns. Seller has taken any and all actions pursuant to
applicable federal and state tax laws relating to the timely filing of any and
all federal, state, local and foreign tax returns and have paid of any and all
applicable tax liabilities, as required, the nonpayment of which could result in
a lien being placed against the Property. Sellers have paid (or shall pay as
required) all taxes imposed against Seller with respect to which an Buyer, its
nominee or Tenant could be held liable under applicable law, or the Property, or
any part of it, could be subject to liens or claims, with respect to any period
on or prior to the Closing Date, under applicable law.
 
5.10.  Material Adverse Effect. The words “Material Adverse Effect” when
utilized in this Section 5 shall mean only a material adverse effect with
respect to the physical condition of the Facilities that is caused by conditions
beyond Seller’s control including, but not limited to Acts of God, wars,
insurrections and/or any other cause beyond the reasonable control of the party
whose performance is affected, taken as a whole, that exceeds Five Million
Dollars ($5,000,000.00) in aggregate damage that is not covered by any
applicable insurance, exclusive of any applicable insurance deductible.
 
5.11.  Indemnification. Seller hereby agrees and does indemnify and hold the
Buyer and Tenant harmless from and against any and all losses, damages, claims,
causes of action, judgments, costs and expenses (including, reasonable fees of
attorneys) (collectively, “Losses”) that may be suffered or incurred by or
asserted or awarded against Buyer arising out of any breach by Seller of any
representations and warranties of Seller contained in this Agreement. The
aggregate liability of the Seller to the Buyer or Tenant for indemnification
under this Agreement shall be limited to an amount equal to $5,000,000 (the
“Cap”). The Buyer shall take all reasonable steps to mitigate all liabilities
and claims, including availing itself as reasonably directed by Seller of any
defenses, limitations, rights of contribution, claims against third parties and
other rights at law, and shall provide such evidence and documentation of the
nature and extent of any liability as may be reasonably requested by the Seller.
The Buyer and Tenant shall act in a commercially reasonable manner in addressing
any liabilities that may provide the basis for an indemnifiable claim and shall
respond to such liability in the same manner that it would respond to such
liability in the absence of the indemnification provided for in this Agreement.
Any request for indemnification of specific costs shall include invoices and
supporting documents containing reasonably detailed information about the Losses
for which indemnification is being sought. All payments made pursuant to this
Section 5.12 shall be treated as adjustments to the Purchase Price for the
Facilities for income tax purposes.
 
Notwithstanding the foregoing, Buyer shall not be entitled to indemnification
for any Losses until the aggregate amount of all Losses exceeds One Hundred
Thousand Dollars ($100,000), and then only to the extent such Losses exceed
$100,000. Moreover, a claim for indemnification shall only valid to the extent
delivered from Buyer to Seller within twelve (12) months of the Closing Date.
Seller shall defend any claims for which Buyer might be entitled to
indemnification under this Agreement with counsel selected by Seller and
reasonably acceptable to Buyer and any out of pocket expenses incurred by Seller
in so defending shall be charged against the Cap and will be deemed to be Losses
for which Buyer has received indemnity. Buyer will not settle any claim for
which Buyer is or may be entitled to indemnity hereunder, without Seller’s prior
consent so long as the Seller performs its indemnification and defense
obligations with respect to such claims. Seller has the right to settle any such
claim in its sole discretion so long as such settlement imposes no burdens,
limitations or obligations on Buyer, and Buyer agrees to reasonably cooperate
and assist Seller with any such defense or settlement discussions or
arrangements.
 
6.  Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that the following matters are true as of the Closing Date:
 
6.1.  Authority. The execution and delivery of this Agreement by Buyer, and the
performance of this Agreement by Buyer, has been duly authorized by Buyer, and
this Agreement is binding on the Buyer and enforceable against the Buyer in
accordance with its terms except as enforceability may be restricted, limited or
delayed by applicable bankruptcy or other laws affecting creditors’ rights
generally and except as enforceability may be subject to general principles of
equity.
 
6.2.  Capacity. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland. Buyer has the requisite
power and authority to enter into this Agreement, perform its obligations
hereunder and to conduct its business or operations as now being conducted.
 
6.3.  Qualification. Neither Buyer nor any of its respective representatives,
officers, directors, partners, members, agents or employees has been
disqualified from participating in either the Medicare or Medicaid programs or
under any Third Party Payor Programs. Without limitation of the foregoing,
neither Buyer nor any of its respective officers, directors or managing
employees or other employees or agents, or other persons required to be
identified (Medicare Form 855) has engaged in any activities which are
prohibited under criminal law, or are cause for civil penalties or mandatory or
permissive exclusion from Medicare, or any other state health care program.
 
7.  Intentionally omitted.
 
8.  Intentionally omitted.
 
9.  Seller’s Closing Deliveries. At Closing (or such other times as may be
specified below), Seller shall deliver or cause to be delivered to Buyer or its
designees the following, in form and substance reasonably acceptable to Buyer:
 
9.1.  Deed. General warranty deeds for each Facility for the Land and
Improvements comprising each such Facility, executed by Seller, in recordable
form, conveying the Land and Improvements to Buyer free and clear of all liens,
claims and encumbrances except for the Permitted Encumbrances. In this regard,
the Seller will have no obligation to cure or otherwise remove or release any of
the Permitted Encumbrances. As used herein, the term “Permitted Encumbrances”
shall mean liens, encumbrances or right of others set forth on Schedule 9.1 to
this Agreement.
 
9.2.  Bill of Sale. The Bill of Sale, executed by Seller, assigning, conveying
and warranting to Buyer, or the Buyer’s assignee, title to the Personal Property
and Inventory, free and clear of all liens, claims and encumbrances except
Permitted Encumbrances.
 
9.3.  Transfer Agreement. The Transfer Agreement, executed by Seller.
 
9.4.  Assignment. The Assignment Agreement executed by Seller.
 
9.5.  Business Records. Copies of all of the Business Records in Seller’s
possession or reasonable control, to the extent not already delivered to the
Buyer or, at Buyer’s option, Tenant.
 
9.6.  Keys. Keys to all locks located in the Improvements, to the extent in
Seller’s possession or reasonable control.
 
9.7.  ALTA Statement. If required by the Escrow Agent in order to issue the
title policies, an affidavit of title, ALTA (or comparable) statements, executed
by Seller and in form and substance acceptable to the Escrow Agent.
 
9.8.  Closing Statement. A closing statement conforming to the proration and
other relevant provisions of this Agreement (the “Closing Statement”).
 
9.9.  Entity Transfer Certificate. Entity Transfer Certification confirming that
Seller is a “United States Person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.
 
9.10.  Certified Resolutions. Certified resolutions of the Seller authorizing
the transaction and incumbency certificate.
 
9.11.  Discharges of Liens and Security Interests. Such discharges, releases and
termination statements necessary to discharge, release and terminate all liens
and security interests attached to the Property.
 
9.12.  Possession of the Facilities. Seller will deliver possession of the
Property to Buyer, subject to the terms of the Lease.
 
9.13.  Other. Such other documents and instruments as may reasonably be required
by Buyer, Tenant or the Title Insurer and that may reasonably be necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties pursuant to this Agreement.
 
For a period of six (6) months after Closing, the Seller shall execute and
deliver to the Buyer, Tenant, the Wind Down Agent and/or the Title Company such
further documents and instruments as shall be reasonably requested to effect
this transaction and otherwise effect the agreements of the parties hereto.
 
10.  Buyer’s Closing Deliveries. At Closing Buyer shall cause the following to
be delivered to Seller in form reasonably acceptable to Seller:
 
10.1.  Purchase Price. The Purchase Price, plus or minus prorations as agreed by
the Buyer and Seller, shall be delivered to the Title Company in escrow for
disbursement to Seller.
 
10.2.  Closing Statement. A closing statement conforming to the proration and
other relevant provisions of this Agreement.
 
10.3.  Certified Resolutions. Certified resolutions of the Buyer authorizing the
transaction and an incumbency certificate.
 
10.4.  Other. Such other documents and instruments as may reasonably be required
by Seller or the Title Insurer and that may reasonably be necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties pursuant to this Agreement. The Buyer shall not
withhold any funds from Closing whatsoever.
 
For a period of six (6) months after Closing, the Buyer shall execute and
deliver to the Seller and/or the Title Company such further documents and
instruments as shall be reasonably requested to effect this transaction and
otherwise effect the agreements of the parties hereto.
 
11.  Tenant’s and Wind Down Agent’s Closing Deliveries. At Closing, Tenant and
Wind Down Agent, as appropriate, shall cause the following to be delivered to
Seller:
 
11.1.  Transfer Agreement. The Transfer Agreement, executed by Tenant and
Manager.
 
11.2.  Assignment Agreement. The Assignment Agreement executed by the Wind Down
Agent.
 
11.3.  Certified Resolutions. Certified resolutions of the Tenant, the Manager
and the Wind Down Agent, authorizing the transaction and an incumbency
certificate.
 
11.4.  Other. Such other documents and instruments as may reasonably be required
by Seller, Buyer or the Title Insurer and that may reasonably be necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties pursuant to this Agreement.
 
For a period of six (6) months after Closing, the Tenant and the Wind Down Agent
shall execute and deliver to the Seller, the Buyer and/or the Title Company such
further documents and instruments as shall be reasonably requested to effect
this transaction and otherwise effect the agreements of the parties hereto.
 
12.  Prorations And Adjustments. The parties to this Agreement have agreed that
the Seller and the Wind Down Agent will settle most, if not all, of the items to
be pro-rated by the Buyer and the Seller to this Agreement pursuant to the
Assignment Agreement; provided, however, that the real estate taxes and
assessments currently due and payable for the Facilities in Cuyahoga County for
the period of January 1, 2005 thru June 30, 2005 shall be paid by the Seller at
the Closing. To the extent that the Seller and the Wind Down Agent do not
pro-rate or otherwise address such items pursuant to the Assignment Agreement,
the following shall be prorated and adjusted between Seller and the Buyer as of
the Closing Date, except as otherwise specified:
 
12.1.  Revenues and Expenses. Except as otherwise provided in the Assignment
Agreement, all revenues (including, but not limited to, payments due from the
residents of the Facilities or under the Provider Agreements) and expenses
related to the operation of the Facilities shall be prorated as of the Closing
Date, with Seller entitled to such revenues and responsible for such expenses
arising out of the operation of the Facilities for periods prior to the Closing
Date, and Tenant, as the case may be, shall be entitled to the revenues and
responsible for the expenses arising out of its operation of the Facilities on
and after the Closing Date.
 
12.2.  Utilities. Water, electricity, sewer, gas, telephone and other utility
charges not paid directly by the Seller, if any, based, to the extent
practicable, on final meter readings and final invoices.
 
12.3.  Taxes. All accrued general real estate, personal property and ad valorem
taxes for the current year (January 1, 2005 through December 31, 2005)
applicable to the Property shall be prorated on an accrual basis with the Seller
responsible for each day of the year prior to Closing and with the Buyer
responsible for each day of the year on and after Closing. As the tax bills for
the current year may not be issued (in whole or in part, i.e. partial period tax
bills may be issued) until 2006, such taxes shall be prorated for the Property
for the period of January 1, 2004 through December 31, 2004. Prior to or at
Closing, Seller shall pay or have paid all tax bills that are due and payable
prior to or on the Closing Date and shall furnish evidence of such payment to
Buyer and the Title Company.
 
12.4.  Assessments. All assessments, general or special, shall be prorated as of
the Closing Date, with Seller being responsible for any installments of
assessments which are due prior to the Closing Date and Buyer being responsible
for any installments of assessments which are due on or after the Closing Date.
 
12.5.  Bed Taxes. All bed taxes due under Ohio Revised Code §§ 3721.50 - 3721.99
or provider franchise fees for the current year applicable to the Facilities
shall be prorated on an accrual basis utilizing actual final tax bills, if
available, with the Seller responsible for each day of the year prior to the
Closing and with the Buyer responsible for each day of the year on and after the
Closing. If such tax bills are not available, such taxes shall be prorated on
the basis of the most currently available tax bills for the Facilities. Prior to
or at Closing, Seller have paid all such tax bills that are due or will pay any
amount accrued as of that date to the Buyer, by means of a credit against the
Purchase Price due at Closing.
 
12.6.  General Proration Provisions. For purposes of calculating prorations, the
Buyer at its direction and election or Tenant shall be deemed to be in title to
the Property, and therefore entitled to the income therefrom and responsible for
the expenses thereof, for the entire day upon which the Closing occurs. All such
prorations shall be made on the basis of the actual number of days of the year
and month that shall have elapsed as of the Closing Date. The amount of such
prorations shall be adjusted in cash after Closing, as and when complete and
accurate information becomes available. Seller and the Buyer agree to cooperate
and use their good faith and diligent efforts to make such adjustments no later
than thirty (30) days after the Closing, or as soon as is reasonably practicable
if and to the extent that the required final proration information is not
available within such thirty (30) day period. Items of income and expense for
the period prior to the Closing Date will be for the account of Seller and items
of income and expense for the period on and after the Closing Date will be for
the account of the Buyer or its designee, all as determined by the accrual
method of accounting. Bills received after Closing that relate to expenses
incurred, services performed or other amounts allocable to the period prior to
the Closing Date shall be paid by Seller. The obligations of the parties
pursuant to this Section 12 shall survive the Closing and shall not merge into
any documents of conveyance delivered at Closing.
 
13.   Intentionally omitted.
 
14.  Casualty and Condemnation.
 
14.1.  Casualty. If prior to the Closing one or more of the Facilities shall be
damaged by fire or other casualty, then Buyer shall take the Property as it is
and Seller hereby assigns all insurance proceeds (including casualty and
business interruption insurance), or the right to receive the same, and the
rights to any other claims arising as a result of the damage.
 
14.2.  Condemnation.
 
A.  Intentionally omitted.
 
B.  If prior to the Closing (a) less than substantially all of a Facility shall
be taken by condemnation or eminent domain, (b) there is any material taking of
land lying in the bed of any street or highway, open or proposed, in front of or
adjoining all or any part of the Land, or (c) there is any change of grade or
closing of any such street or highway abutting or adjacent to the Land, that in
any such case would materially impair access to and from the Land or otherwise
materially interfere with its occupancy and use as a skilled nursing facility,
then the Buyer shall be entitled to no abatement of the Purchase Price by reason
of such taking, change of grade, or closing, and the proceeds of, or right to
any proceeds of, any award or payment in respect of such taking, change of
grade, or closing are hereby assigned to the Buyer at the Closing.
 
15.  Closing Expenses. Seller will pay at Closing, all closing costs and
expenses, pertaining to the release of the indebtedness described on Exhibit
I and of any mortgages, security interests or liens on the Property, including
any fees or premiums of any nature, associated with prepayment of that
indebtedness, the cost of an owner’s title insurance policy to be issued to
Buyer at Closing with respect to the Property (excluding the cost of any
endorsements thereto that may be requested by Buyer), the fees of Seller’s
attorneys, and one-half (1/2) of any documentary and state, county and municipal
transfer taxes relating to the instruments of conveyance contemplated herein and
any escrows hereunder. In turn, the Buyer will be responsible for, and will pay
at or prior to Closing, all closing costs and expenses related to its due
diligence including, without limitation, the cost of any surveys or
environmental site assessments procured by Buyer in connection with its due
diligence, the fees of Buyer’s attorneys, the cost of procuring any endorsements
to its owner’s title guaranty insurance policy , the cost of any title insurance
policy to be issued to any lender providing financing for the Buyer’s
acquisition of the Property, and all other costs and expenses associated with
procuring such financing and one-half (1/2) of any documentary and state, county
and municipal transfer taxes relating to the instruments of conveyance
contemplated herein and any escrows hereunder. The Buyer and Seller will each
pay one-half (½) of any closing or escrow fee that may be charged by the Escrow
Agent.
 
16.  Successors and Assigns. The terms, conditions and covenants of this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective nominees, successors, beneficiaries and assigns.
 
17.  Survival. Notwithstanding any provision of this Agreement to the contrary,
the obligations of the parties under Sections 5, 6, 11, 12, 20, 22.8, and 22.9
shall survive Closing and the delivery of any conveyance documentation for a
period of one (1) year; and the provisions of Sections 4.1, 20 and 22.8 shall
survive any termination of this Agreement for a period of one (1) year. This
Agreement and the obligation to close contained herein shall not be terminated
except as expressly permitted herein.
 
18.  Notices. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Seller and Buyer as follows:
 
if to Seller:  Cleveland SeniorCare Corp.
10401 North Meridian Street, Suite 122
Indianapolis, Indiana 46290
Attention: Jay L. Hicks
Facsimile: (317) 630-3159


with a copy to:  Bose McKinney & Evans LLP
600 East 96th Street, Suite 500
Indianapolis, Indiana 46240
Attention: James C. Carlino
Facsimile: (317) 223-0328


if to Buyer:  OHI Asset II (OH), LLC
9690 Deereco Road, Suite 100
Timonium, Maryland 21093
Attention: Daniel J. Booth
Facsimile: (410) 427-8824


with a copy to:  Myers Nelson Dillon & Shierk, PLLC
125 Ottawa Ave., N.W., Suite 270
Grand Rapids, Michigan 49503
Attention: Mark E. Derwent
Facsimile: (616) 233-9642


if to the Tenant, Manager or Wind Down Agent:


CommuniCare Family of Companies
4700 Ashwood Drive, Suite 200
Cincinnati, Ohio 45241
Attention: Charles R. Stoltz, Chief Financial Officer
Facsimile: (513) 530-1359


With a copy to: Benesch, Friedlander, Coplan & Aronoff LLP
2300 BP Tower
200 Public Square
Cleveland, Ohio 44114
Attention: Harry M. Brown
Facsimile: (216) 363-4588


or to such other address as either party may hereunder designate in writing.


Notices shall be deemed properly delivered and received (i) the same day when
personally delivered; or (ii) one day after deposit with Federal Express or
other commercial overnight courier; or (iii) the same day when sent by confirmed
facsimile.
 
19.  Benefit. This Agreement is for the benefit only of the parties hereto and
their nominees, successors, beneficiaries and assignees and no other person or
entity shall be entitled to rely hereon, receive any benefit herefrom or enforce
against any party hereto any provision hereof. There are no third party
beneficiaries.
 
20.  Brokerage. Each party hereto represents and warrants to the other that it
has dealt with no brokers or finders in connection with this transaction other
than Marcus & Millichap (the “Broker”) and that the fee or commission which may
be due to the Broker under this Agreement shall be payable by the Seller. Seller
hereby indemnifies, protects and defends and holds Buyer harmless from and
against any and all losses resulting from the claims of any other broker,
finder, or other such party, claiming by, through or under the acts or
agreements of Seller. Likewise, Buyer hereby indemnifies, protects and defends
and holds Seller harmless from and against any and all losses resulting from the
claims of any broker, finder or other such party, claiming by, through or under
the acts or agreements of Buyer. The obligations of the parties pursuant to this
Section 20 shall survive the Closing. 
 
21.  Reasonable Efforts. Seller and Buyer shall use their reasonable, diligent
and good faith efforts, and shall cooperate with and assist each other in their
efforts, to obtain such consents and approvals of third parties (including, but
not limited to, governmental authorities), to the transaction contemplated
hereby, and to otherwise perform as may be necessary to effectuate transfer the
Property to Buyer in accordance with this Agreement.
 
22.  Miscellaneous.
 
22.1.  Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect and are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.
 
22.2.  Legal Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the State of Ohio.
 
22.3.  Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement. The headings of various sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.
 
22.4.  Knowledge. The parties acknowledge that the day to day operations of the
Facilities have not been managed by Seller but by a management company under
contract with Seller. Whenever any statement herein is made “to Seller’s
knowledge” or words of similar intent or effect of any party or representative,
such person shall make such statement only if such facts and other information
which, as of the date the representation is given, are actually known to the
party making such statement, which with respect to Seller means the knowledge of
the President and Treasurer, without any independent investigation.
 
22.5.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.
 
22.6.  Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof, provided that the intent and content of this Agreement are not
substantially altered.
 
22.7.  Conflict. Notwithstanding there may have been a letter of interest
executed by the parties, the Buyer and Seller agree that the letter of interest
and anything contained therein shall have absolutely no effect upon or in any
fashion have any influence on this Agreement, to the extent the parties have
recognized that letter of interest has been incorporated into this Agreement and
it is of no further use, effect or value whatsoever.
 
22.8.  Confidential Information. The parties acknowledge that the transaction
described herein and any information obtained by Buyer or its attorneys,
partners, accountants, consultants, lenders or investors (collectively, the
"Permitted Outside Parties") in the conduct of its due diligence is of a
confidential nature and shall not be disclosed except to Permitted Outside
Parties or as required by law. In connection with the negotiation of this
Agreement and the preparation for the consummation of the transactions
contemplated hereby, each party acknowledges that it will have access to
confidential information relating to the other party. Each party shall treat
such information as confidential, preserve the confidentiality thereof, and not
duplicate or use such information, except deliveries to Permitted Outside
Parties in connection with the transactions contemplated hereby. In the event of
the termination of this Agreement for any reason whatsoever, Buyer shall return
to Seller, all documents, work papers, engineering and environmental studies and
reports and all other materials (including all copies thereof obtained from
Seller or Broker in connection with the transactions contemplated hereby), and
each party shall use its best efforts, including instructing its employees and
others who have had access to such information, to keep confidential and not to
use any such information. The provisions of this Section 22.8 shall survive the
Closing. Notwithstanding the foregoing, the Seller acknowledges that the Buyer
has informed the Seller that the Buyer is obligated under federal securities
laws to publicly announce the entry of the Buyer into this Agreement and to file
this Agreement, together with a description thereof, with the Securities and
Exchange Commission, and the Seller consents to such announcement and filing.
 
22.9.  Consent to Jurisdiction. The parties hereto irrevocably agree that all
actions or proceedings in any way, manner or respect arising out of or from or
related to this Agreement shall be litigated in Courts having situs within the
State of Ohio. The parties hereby consent and submit to the jurisdiction of any
local, state or federal courts located within Ohio and consent that all such
service of process be made by certified mail directed to the party at the
address stated herein and service so made shall be deemed to be completed upon
actual receipt thereof. The parties hereby waive any right they may have to
transfer or change the venue of any litigation brought in accordance herewith.
 
22.10.  Waiver of Trial by Jury. The parties hereto knowingly, voluntarily and
intentionally waive (to the fullest extent permitted by applicable law) any
right they may have to a trial by jury of any dispute arising under or relating
to this Agreement and agree that any such dispute shall be tried before a judge
sitting without a jury.
 
22.11.  Guaranty. Simultaneously with the execution of this Agreement, CHS shall
execute and deliver the Guaranty.
 
22.12.  Time of Essence. Time is of the essence of this Agreement and each and
all of its provisions.
 
[Signature Page to Follow]


 

IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement on the date first above written.
 



 
SELLER:
 
CLEVELAND SENIORCARE CORP.
 
 
By: /s/ Jay L. Hicks
 
Name: Jay L. Hicks
 
Its: President
     
BUYER:
 
OHI ASSET II (OH), LLC
 
By: Omega Healthcare Investors, Inc., its sole member
 
 
By: /s/Daniel J. Booth
 
Name: Daniel J. Booth
 
Its: COO




Signature Page - of 2
 


--------------------------------------------------------------------------------

Signature Page to
Agreement of Purchase and Sale

The undersigned are joining in the execution of this Agreement for the express
purpose of agreeing to the terms, conditions and provisions of Sections 1.3,
3.2, 4.3B, 5.11, 11, 12, 18, 22.8, 22.9 and 22.11 and for no other purpose.
 


 

 
TENANT:
 
CSC MSTR LSCO, LLC
 
 
 
By: /s/ Charles R. Stoltz 
Name: Charles R. Stoltz 
Its: Chief Financial Officer 
 
MANAGER:
 
CALM OF CLEVELAND, LLC
 
 
 
By: /s/ Charles R. Stoltz 
Name: Charles R. Stoltz 
Its: Chief Financial Officer 
 
WIND DOWN AGENT:
 
BEDROCK SLATE AND GRAVEL PIT, LLC
 
 
 
By: /s/ Charles R. Stoltz 
Name: Charles R. Stoltz 
Its: Chief Financial Officer 



 



Signature Page - of 2
 


--------------------------------------------------------------------------------

Signature Page toAgreement of Purchase and Sale


SCHEDULE OF EXHIBITS
 


 
Exhibit A
List of the Facilities
Exhibit B
Omitted
Exhibit C
Omitted
Exhibit D
Omitted
Exhibit E
Legal Descriptions of the Land
Exhibit F
Pending Legal Notices
Exhibit G
Pending Litigation
Exhibit H
Reimbursement Audits and Appeals
Exhibit I
Indebtedness to be Paid Off and Released at Closing
Schedule 9.1
Permitted Encumbrances
















--------------------------------------------------------------------------------




Exhibit A
List of Facilities



 
Facility Name
Street
City
State
Zip
County
# of Beds
1.
Aristocrat Berea
255 Front Street
Berea
OH
44017
Cuyahoga
225
2.
Candlewood Park
1835 Belmore Ave
Cleveland
OH
44112
Cuyahoga
134
3.
Falling Water
18840 Falling Water
Strongsville
OH
44136
Cuyahoga
139
4.
Grande Pointe Health Care
3 Merit Drive
Richmond Heights
OH
44143
Cuyahoga
166
5.
Greenbrier
6455 Pearl Road
Parma Heights
OH
44130
Cuyahoga
68
6.
Greenbrier HCC
6455 Pearl Road
Parma Heights
OH
44130
Cuyahoga
196
7.
Ohio Extended Care Facility
3364 Kolbe Road
Lorain
OH
44053
Lorain
192
8.
Pebble Creek
670 Jarvis Road
Akron
OH
44319
Summit
191
9.
Pine Grove
5608 Pearl Road
Parma
OH
44129
Cuyahoga
22
10.
Pine Valley Care Center
4360 Brecksville Road
Richfield
OH
44286
Summit
97
11.
Wyant Woods
200 Wyant Road
Akron
OH
44313
Summit
180
             
1,610





--------------------------------------------------------------------------------



Exhibit F
Pending Legal Notices


None.